Application to set aside a master’s sale of property under the decree in this cause. One objection to the regularity of the saie Was that the notice of sale was not published twice in each week for three weeks immediately previous to the time of sale, as required by the 139th rule of the court. The sale took place on Monday the 21st of December 1846, and the notice was published in a daily morning paper in Buffalo, commencing on Saturday the 28th of November and ending on the day of sale. But it was only published once between Monday the 7th and Tuesday the 15th of December, so that in the second week immediately previous to the time of sale there were not two publications of the notice, as the rule requires. The Chancellor held the publication to be defective, and the sale irregular; and directed the sale to be .set aside, upon that ground.